Exhibit 10.2

AMENDMENT NO. 3 TO FORWARD SHARE PURCHASE AGREEMENT

This Amendment No. 3 to Forward Share Purchase Agreement (this “Amendment”) is
entered into as of January 23, 2020, by and among Kaleyra, Inc. (f/k/a
GigCapital, Inc.), a Delaware corporation (the “Company”), Kepos Alpha Master
Fund L.P., a Cayman Islands limited partnership (“KAF”). All capitalized terms
used herein and not defined shall have the meanings ascribed to them in the
Purchase Agreement (as defined below).

Recitals

WHEREAS, the Company and KAF desire to amend the Forward Stock Purchase
Agreement (the “Purchase Agreement”), dated October 1, 2019, as amended on
October 2, 2019 and December 13, 2019 as provided below.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Amendment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

1. Correction of Entity Name. The correct entity name for KAF is Kepos Alpha
Master Fund L.P., not Kepos Alpha Fund L.P.

2. Amendment to Purchase Agreement.

 

a.

Section 1.a. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“a. Forward Share Purchase. Subject to the conditions set forth in Section 4,
KAF shall sell and transfer to the Company, and the Company shall purchase from
KAF, that number of Shares that the Rights (including the Additional Rights (as
defined below)) convert into upon the closing of the Business Combination at the
following purchase price: (1) $10.92 per Share for the first 102,171 Shares sold
to the Company; and (2) $10.71 per Share for the next 93,676 Shares sold to the
Company (collectively, the “Share Purchase Price”).” In the event the Closing
occurs after April 1, 2020, the Share Purchase Price shall increase by 1% per
full month until the Closing Date.”

 

b.

Section 1.b. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“b. Closing.

i. The Company shall purchase the Shares (including the Additional Shares (as
defined below)) on April 1, 2020 or such later date as may be determined in
accordance with Section 1.b.ii. below (the “Closing Date”). No later than two
Business Days before the Closing Date, KAF shall deliver a written notice to the
Company specifying the number of Shares the Company is required to purchase, the
aggregate Share Purchase Price and instructions for wiring the Share Purchase
Price to KAF (the “Purchase Notice”). The closing of the sale of the Shares (the
“Closing”) shall occur on the Closing Date. On the Closing Date, KAF shall
deliver the Shares (including the Additional Shares) to the Company’s transfer
agent, Continental Stock Transfer & Trust Company (“CST”), via a medallion
guaranteed stock power, and the Company will submit a written instruction letter
to CST directing CST to accept receipt of the applicable Shares. The Company
will pay the Share Purchase Price via wire transfer of immediately available
funds to the accounts designated by KAF on the applicable Closing Date. For
purposes of this Agreement, “Business Day” means any day, other than a Saturday
or a Sunday, that is neither a legal holiday nor a day on which banking
institutions are generally authorized or required by law or regulation to close
in San Francisco, California.



--------------------------------------------------------------------------------

ii. In its sole and absolute discretion, KAF may elect to defer the Closing Date
one calendar month at a time by giving written notice to the Company; provided,
that should KAF fail to deliver the Purchase Notice, the Closing Date shall
automatically be rolled to the subsequent month. For purposes of illustration
only, KAF may elect to defer April 1, 2020 Closing Date to May 1, 2020 Closing
Date by giving the Company written notice no later than March 30, 2020 or by
failing to deliver the Purchase Notice by March 30, 2020, and the Closing Date
may subsequently be deferred.”

 

b.

Section 4.c. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“c. Open Market Sale. Notwithstanding anything to the contrary herein, the
parties agree that KAF shall after the closing of the Business Combination have
the right but not the obligation to sell any or all of its Shares that the
Rights convert into in the open market if the share price equals or exceeds
$8.50 per Share. In furtherance of the foregoing, KAF shall have the right to
sell such Shares at any time provided that the price received by KAF (not
including any commissions due by KAF for the sale) is at least $8.50. In the
event that KAF sells any Shares (including and Additional Shares), as provided
in this Section 4.c., at a sale price of less than $10.92 per Share for the
first 102,171 Shares and $10.71 per Share for the next 93,676 Shares, it shall
provide notice to the Company within three (3) Business Days of such sale, and
such notice shall include the date of the sale, the number of Shares sold, and
confirmation that the sale price per Share was greater than $8.50, and the
Company shall pay KAF, no later than five (5) Business Days after its receipt of
the notice, in accordance with KAF’s written instructions an amount equal to
(x) the number of Shares (including any Additional Shares) sold multiplied by
(y) the amount by which $10.92 or $10.71, as applicable, exceeds the sale price
per Share. Should the Company fail to make the payment required under this
Section 4.c., the Company shall, without prejudice or limitation to any other
remedies available to KAF in law or equity, pay a penalty on such amount due at
the rate of 18% per annum from the due date until the date of payment in full.”

3. Effect of Amendment. Except as specifically set forth in this Amendment, all
the terms, conditions and covenants set forth in the Purchase Agreement shall
remain unmodified and in full force and effect and are ratified in all respects.

4. General Provisions.

a. After the effective date of this Amendment, any reference to the Purchase
Agreement shall mean the Purchase Agreement as supplemented by this and all
prior Amendments. Notwithstanding anything to the contrary in the Purchase
Agreement, in the event of a conflict between the terms and conditions of this
Amendment and those contained within the Purchase Agreement or previous
amendments, the terms and conditions of this Amendment shall prevail.

b. By signing below, each of the signatories hereto represent that they have the
authority to execute this Amendment and to bind the party on whose behalf this
Amendment is executed.

c. This Amendment may be executed in two or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date first set forth above.

 

KAF: Kepos Alpha Master Fund L.P. By: Kepos Capital LP, its Investment Manager
By:  

/s/ Simon Raykher

Name: Simon Raykher Title: Authorized Person COMPANY: Kaleyra, Inc. By:  

/s/ Dario Calogero

Name: Dario Calogero Title: Chief Executive Officer and President

[Signature Page to Amendment No. 3 to Forward Share Purchase Agreement]